ASSIGNMENT OF MANAGEMENT AGREEMENT AND
SUBORDINATION OF MANAGEMENT FEES

THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES
(“Assignment”) is made as of the 30th day of April, 2010, by and between G&E HC
REIT II HIGHLANDS RANCH MEDICAL PAVILION, LLC, a Delaware limited liability
company (“Assumptor”), having a principal place of business at 1551 N. Tustin
Ave., Suite 300, Santa Ana, California 92705 to WELLS FARGO BANK, N.A. (f/k/a
WELLS FARGO BANK MINNESOTA, N.A.), AS TRUSTEE FOR THE REGISTERED HOLDERS OF
CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2003-CPN1 (“Noteholder”), whose Master
Servicer is Midland Loan Services, Inc., a Delaware corporation (“Midland”),
having an address of 10851 Mastin, Suite 300, Overland Park, Kansas 66210 and is
acknowledged and consented to by Grubb & Ellis Equity Advisors, Property
Management, Inc., a Delaware corporation (“Property Manager”).

RECITALS:

A. Noteholder is the owner, creditor, and holder of a loan (the “Loan”)
originally made to HRMED, LLC, a Colorado limited liability company (“Borrower”)
evidenced by that certain Promissory Note (the “Note”) dated October 18, 2002 in
the original principal amount of $4,968,750.00 executed by Borrower payable to
the order of Column Financial, Inc. a Delaware corporation (the “Original
Lender”), which Loan is also evidenced by that certain Note, Deed of Trust
(herein defined) and security agreement, assignment of leases and rents,
security agreement(s), financing statement(s), indemnity agreement(s) executed
by Borrower and others from time to time (collectively, the “Loan Documents”);

B The loan is secured by, among other things, a Deed of Trust and Security
Agreement (the “Deed of Trust”), dated as of October 18, 2002, from Borrower for
the benefit of Original Lender, which grants Noteholder a first lien on the
property encumbered thereby (the “Property”), a legal description of the real
estate comprising a part of such Property is attached hereto as Exhibit “A;”

C. The Borrower’s responsibilities and liabilities under the Loan, the Note, the
Deed of Trust and other Loan Documents have been assumed by Assumptor pursuant
to a Consent and Assumption Agreement (the “Assumption Agreement”) executed by
Noteholder, Borrower and Assumptor, and this Assignment is a condition precedent
to the Noteholder’s consent to the Assumption Agreement;

D. Property Manager manages the Property pursuant to the Management Agreement
(the “Management Agreement”), a copy of which is attached hereto as Exhibit B,
whereby Assumptor employed Property Manager to rent, lease, operate and manage
the Property and Property Manager is entitled to certain management fees (the
“Management Fees”) thereunder; and

E. In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency, of which is hereby
acknowledged, and in order to induce Noteholder to consent to the Assumption
Agreement and the Management Agreement, the parties hereto agree as follows:

NOW, THEREFORE, in consideration of the above and the mutual promises contained
in this Assignment, the receipt and sufficiency of which are acknowledged, the
parties hereto agree as follows:

1. Assignment of Management Agreement. As additional security for the Loan,
Assumptor hereby conditionally transfers, sets over and assigns to Noteholder
all of Assumptor’s right, title and interest in and to the Management Agreement,
said transfer and assignment to automatically become a present, unconditional
assignment, at Noteholder’s option, in the event of a default by Assumptor under
the Loan Documents and the failure of Assumptor to cure such default within any
applicable grace period.

2. Termination. At such time as the Loan is paid in full and the Deed of Trust
is released of record, this Assignment and all of Noteholder’s right, title and
interest hereunder with respect to the Management Agreement shall terminate.

3. Assumptor’s Covenants. Assumptor hereby covenants with Noteholder that during
the term of this Assignment: (a) Assumptor shall not transfer the responsibility
for the management of the Property from Property Manager to any other person or
entity without the prior written consent of Noteholder, which consent may be
withheld by Noteholder in Noteholder’s sole discretion; (b) Assumptor shall not
terminate or amend any of the terms or provisions of the Management Agreement
without the prior written consent of Noteholder, which consent may be withheld
by Noteholder in Noteholder’s sole discretion; and (c) Assumptor shall, in the
manner provided for in this Assignment, give notice to Noteholder of any notice
or information that Assumptor receives which indicates that the Property Manager
is terminating the Management Agreement or that the Property Manager is
otherwise discontinuing its management of the Property.

4. Property Manager’s Representations. Property Manager warrants and represents
to Noteholder as of the date hereof that: (a) a true, correct and complete copy
of the Management Agreement is attached hereto as Exhibit B, that the Management
Agreement has not been modified or amended, that the entire agreement between
Manager and Assumptor is evidenced by the Management Agreement; (b) Property
Manager has agreed to act as manager of the Property pursuant to the Management
Agreement, (c) the entire agreement between Property Manager and Assumptor for
the management of the Property is evidenced by the Management Agreement, (d) the
Management Agreement constitutes the valid and binding agreement of Property
Manager, enforceable in accordance with its terms, and Property Manager has full
authority under all state and local laws and regulations, to perform all of its
obligations under the Management Agreement and (e) Assumptor is not in default
in the performance of any of its obligations under the Management Agreement and
all payments and fees required to be paid by Assumptor to Property Manager
thereunder have been paid to the date hereof.

5. Agreement by Assumptor and Property Manager. Assumptor and Property Manager
hereby agree that Noteholder may, in the exercise of its sole discretion,
require that the Management Agreement be terminated upon 30 days written notice
from Noteholder and that Assumptor engage another property manager satisfactory
to Noteholder in its sole discretion; in such event, Property Manager shall not
be entitled to any termination fees and shall only be paid its management fees
for the period of time up until the date of termination. Assumptor and Property
Manager hereby agree that in the event of a default by Assumptor (beyond any
applicable grace period) under any of the Loan Documents during the term of this
Assignment or in the event of a default by Property Manager (beyond any
applicable grace period) under the Management Agreement, at the option of
Noteholder exercised by written notice to Assumptor and Property Manager:
(a) all rents, security deposits, issues, proceeds and profits of the Property
collected by Property Manager, after payment of all costs and expenses of
operating the Property (including, without limitation, operating expenses, real
estate taxes, insurance premiums, repairs and maintenance and the fees and
commissions payable under the Management Agreement), shall be applied in
accordance with Noteholder’s written directions to Property Manager;
(b) Noteholder may exercise its rights under this Assignment and may immediately
terminate the Management Agreement and require Property Manager to transfer its
responsibility for the management of the Property to a management company
selected by Noteholder in Noteholder’s sole and absolute discretion; and
(c) Property Manager shall, if requested by Noteholder, continue performance, on
behalf of Noteholder of all of Property Manager’s obligations under the terms of
the Management Agreement with respect to the Property, provided Noteholder sends
to Property Manager the notice set forth in Paragraph 12 hereof and performs or
causes to be performed the obligations of Assumptor to Property Manager under
the Management Agreement accruing or arising from and after, and with respect to
the period commencing upon, the effective date of such notice.

6. Subordination of Management Agreement and Fees. The Management Agreement does
not create an interest in real property or constitute a covenant running with
the Property. Assumptor and Property Manager hereby agree that the Management
Agreement and any and all liens, rights (including the right to receive
management fees) and interests (whether choate or inchoate) owed, claimed or
held by Property Manager in and to the Property and the rent and revenue
generated therefrom, are and shall be in all respects subordinate and inferior
to the operating expenses for the Property, the Loan Documents, the liens and
security interests created or to be created for the benefit of Noteholder, its
successors and assigns, and securing the repayment of the Note including,
without limitation, those created under the Deed of Trust covering, among other
things, the Property, and filed or to be filed of record in the public records
maintained for the recording of mortgages in the jurisdiction where the Property
is located, and all renewals, extensions, increases, supplements, amendments,
modifications and replacements thereof.

7. Consent and Agreement by Property Manager. Property Manager hereby
acknowledges and consents to this Assignment and agrees that Property Manager
will act in conformity with the provisions of this Assignment and Noteholder’s
rights hereunder or otherwise related to the Management Agreement. In the event
that the responsibility for the management of the Property is transferred from
Property Manager in accordance with the provisions hereof, Property Manager
shall, and hereby agrees to, fully cooperate in transferring its responsibility
to a new management company and effectuate such transfer no later than thirty
(30) days from the date the Management Agreement is terminated. Further,
Property Manager hereby agrees (a) not to contest or impede the exercise by
Noteholder of any right it has under or in connection with this Assignment;
(b) that it shall, in the manner provided for in this Assignment, give at least
thirty (30) days prior written notice to Noteholder of its intention to
terminate the Management Agreement or otherwise discontinue its management of
the Property; (c) that Property Manager shall permit Noteholder, upon two
(2) days advance written notice from Noteholder to Property Manager, to inspect
Property Manager’s books and records as they relate to the Property;
(d) Property Manager shall not make any expenditures for any single item for the
Property in excess of $10,000 without first obtaining Assumptor’s prior written
consent, and (e) Property Manager shall not enter into any contracts on behalf
of Assumptor, except for routine service contracts or emergency service
contracts.

8. Noteholder’s Agreement. So long as Assumptor is not in default (beyond any
applicable grace period) under any of the Loan Documents, Noteholder agrees to
permit any sums due to Property Manager under the Management Agreement to be
paid directly to Property Manager.

9. No Joint Venture. Noteholder has no obligation to Property Manager with
respect to the Deed of Trust or Loan Documents and Property Manager shall not be
a third party beneficiary with respect to any of Noteholder’s obligations to
Assumptor set forth in the Loan Documents. The relationship of Noteholder to
Assumptor, is one of a creditor to a debtor, and Noteholder is not a joint
venturer or partner of Assumptor.

10. Noteholder’s Reliance on Representations. Property Manager has executed this
Agreement in order to induce Noteholder to consent to the assumption of the Deed
of Trust and the Loan Documents by Assumptor and with full knowledge that
Noteholder shall rely upon the representations, warranties and agreements herein
contained, and that but for this Assignment and the representations, warranties
and agreements herein contained, Noteholder would not take such actions.

11. Property Manager’s Compensation. Property Manager agrees that,
notwithstanding anything to the contrary contained in the Management Agreement,
Property Manager shall not be entitled to receive compensation for its services
conducted in connection with the Property in excess of 4% of gross rent
collected from the Property.

12. Notice. All notices given hereunder shall be in writing and shall be either
hand delivered or mailed, by registered U.S. mail, Return Receipt Requested,
first class postage prepaid, to the parties at their respective addresses below
or at such other address for any party as such party may designate by notice to
the other parties hereto:

          To Assumptor:  
Mathieu Streiff, Esq. G&E HC REIT II Highlands Ranch Medical Pavilion, LLC 1551
N. Tustin Ave., Suite 300 Santa Ana, California 92705 Telephone: 714-975-2241
Telecopy: 714-918-9102
       
with a copy to:
       
Joseph J. McQuade Gregory Kaplan, PLC 7 East Second St. Richmond, VA 23224
Telephone: 804-916-9027 Telecopy: 804-916-9127



      To Noteholder: WELLS FARGO BANK, N.A. (f/k/a WELLS FARGO BANK MINNESOTA,
N.A.), AS TRUSTEE FOR THE REGISTERED HOLDERS OF CREDIT SUISSE FIRST BOSTON
MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2003-CPN1

c/o Midland Loan Services, Inc.

10851 Mastin, Suite 300

Overland Park, KS 66210

Attn: Tad Janssen

Telecopy: 913-253-9001



      With a copy to: Steven S. Bartels, Esq.

Senior Counsel

Midland Loan Services, Inc.

10851 Mastin, Suite 700

Overland Park, KS 66210

Telecopy: 913-253-9001

To Property Manager: Grubb & Ellis Equity Advisors, Property Management, Inc.

1551 N. Tustin Avenue, Suite 300

Santa Ana, California 92705

Attn: Kent Peters, Executive Vice President

Telephone: 714-975-2241

Telecopy: 714-918-9102

13. Binding Nature of Assignment. This Assignment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

14. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State where the Property is located, and
applicable federal law.

15. Counterparts. This Assignment may be executed in any number of counterparts
all of which taken together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the undersigned have executed this Assignment on the date
and year first written above.

ASSUMPTOR:

G&E HC REIT II HIGHLANDS RANCH MEDICAL PAVILION, LLC,

a Delaware limited liability company

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Authorized Signatory





PROPERTY MANAGER:

Grubb & Ellis Equity Advisors, Property Management, Inc.,

a Delaware corporation

By: /s/ Jeffrey T. Hanson
Name: Jeffrey T. Hanson
Title: President


2